739 N.W.2d 616 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kareem Dale RHODES, Defendant-Appellant.
Docket No. 134109. COA No. 261276.
Supreme Court of Michigan.
October 17, 2007.
On order of the Court, the application for leave to appeal the April 17, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand for an evidentiary hearing is DENIED.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.